Citation Nr: 1029214	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  10-05 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for the service-connected bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected depression.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from September 1954 to June 
1956.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that increased the rating from 0 percent to 20 percent 
for the service-connected bilateral hearing loss, effective 
October 11, 2007; granted service connection and assigned a 10 
percent rating for depression, effective October 11, 2007; and 
denied entitlement to a TDIU.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claims requires additional development.

It appears to the Board that additional treatment records may be 
outstanding.  The only VA medical record associated with the 
claims file is dated in July 2003.  However, in an August 2008 
rating decision and November 2009 statement of the case, the RO 
indicated that a virtual review of the Veteran's VA medical 
records was negative for any objective medical evidence pertinent 
to the Veteran's claims.  However, it is unclear to the Board 
which VA medical records were reviewed and it does not appear 
that the VA medical records were associated with the claims file.  
To aid in adjudication, the Veteran's VA medical records should 
be obtained and associated with the claims file.  In addition, 
the Veteran submitted a November 2008 report from P. Goldbetter, 
LCSW and a bill that indicates psychiatric treatment from October 
2008 to December 2008.  Those treatment records should also be 
obtained.  In addition, the Veteran submitted a copy of a 
prescription showing that another private doctor, R. Bregman, 
M.D., prescribed Prozac in December 2008.  It is unclear whether 
this doctor merely prescribed medication for the Veteran's 
depression in conjunction with the treatment provided by P. 
Goldbetter, or whether there are any separate treatment records 
in this regard.

In a November 2008 memorandum from P. Goldbetter, she described 
the Veteran's behavior as follows:  "Although he generally, has 
normal functioning with routine behavior, self-care and 
conversation, he displays occasional:  anxiety; depressed mood; 
chronic sleep impairment; panic attacks; mild memory loss; and 
decreased work efficiency.  I have recommended he utilize a 
course of pharmacological anti-depressants (in addition to his 
current Ambien usage) and continued psychological counseling."  
Unfortunately, Ms. Goldbetter does not indicate whether these 
symptoms are more than transient and mild, and she does not 
indicate whether the symptoms are controlled with medication.  
Given the evidence of record noting that the Veteran was 
prescribed Prozac in December 2008, the question of whether the 
Veteran's symptoms are controlled with medication should be 
answered.  At this point, the issue is not whether the Veteran 
has symptoms associated with his depression; but rather, the 
severity of these symptoms is what remains unclear.  

Regarding the claim for an increased rating for the service-
connected hearing loss, additional evidence pertinent to this 
claim was received at the Board in July 2010.  The new evidence 
consists of a new private audiological evaluation.  The RO has 
not had a chance to review the evidence in the first instance, 
and the Veteran has not waived initial RO review of this 
evidence.  According to 38 C.F.R. § 20.1304(c), any pertinent 
evidence submitted by the veteran which is accepted by the Board 
under the provisions of this section, as well as any such 
evidence referred to the Board by the originating agency under 
38 C.F.R. §  § 19.37(b), must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural right 
is waived by the veteran (or his representative) or unless the 
Board determines that the benefit, or benefits, to which the 
evidence relates may be allowed on appeal without such referral.  
Such waiver must be in writing or, if a hearing on appeal is 
conducted, formally entered on the record orally at the time of 
the hearing.  

Neither the Veteran nor his representative has waived the 
Veteran's procedural right of initial review of the additional 
evidence by the RO.  Hence, this evidence must be referred to the 
RO for its initial review.

With respect to the Veteran's claim for an increased rating for 
bilateral hearing loss, the Veteran was last afforded a VA 
examination in June 2008.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion where 
it is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too old 
for an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the 
Veteran's last VA examination is not too old, in light of the 
fact that updated VA treatment records have been requested, the 
prudent and thorough course of action is to afford the Veteran a 
VA examination.  On remand, the examiner comment on the 
functional effects caused by the Veteran's hearing loss.  
Martinak v. Nicholson, 21 Vet. App. 447 (2007)

With respect to the Veteran's claim for an increased rating for 
depression, the Veteran was last afforded a VA examination in 
July 2008.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too old 
for an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the 
Veteran's last VA examination is not too old, in light of the 
fact that updated VA and private treatment records have been 
requested, the prudent and thorough course of action is to afford 
the Veteran a VA examination.

Next, in October 2007 the Veteran filed a claim for a TDIU 
rating.  Total disability ratings for compensation may be 
assigned where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16 (2009).  If the schedular rating is 
less than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the Veteran.  
38 C.F.R. §§ 3.341(a), 4.19 (2009).  Factors to be considered are 
the Veteran's education, employment history, and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Although the Veteran's service-connected disability ratings do 
not currently meet the combined schedular requirements for a 
TDIU, there are two increased rating issues that are pending in 
light of this remand.  Because of the need for additional 
examinations with respect to those issues, the examiner(s) should 
also opine as to whether the Veteran is indeed unable to obtain 
or maintain gainful employment due to his service-connected 
disabilities, alone, or in combination.  It does not appear that 
an examiner has yet been asked to render an opinion as to the 
overall effect of the Veteran's service-connected disabilities 
alone on his ability to obtain and retain employment.  Therefore, 
the prudent and thorough course of action is to afford the 
Veteran an examination to ascertain the impact of his service-
connected disabilities on his unemployability.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  Expedited handling 
is requested.

1.  Obtain the Veteran's VA treatment records 
and associate them with the claims file.

2.  After obtaining the necessary 
authorization, obtain the Veteran's private 
treatment records from P. Goldbetter, LCSW, 
and R. Bregman, M.D., if any, and any 
additional private treatment records 
identified by the Veteran.  All attempts to 
secure the records must be documented in the 
claims folder.

3.  Schedule a VA audiological examination to 
determine the severity of the Veteran's 
bilateral hearing loss.  The examiner must 
specifically discuss the effect of the 
Veteran's bilateral hearing loss on his 
occupational functioning and daily activities.  
The claims folder should be reviewed and that 
review should be indicated in the examination 
report.  In addition, please provide an 
opinion as to whether a marked interference in 
employment is caused solely by the Veteran's 
service-connected bilateral hearing loss 
and/or hearing loss and depression.  The 
examiner should opine as to whether it is at 
least as likely as not (50 percent or more 
probability) that the Veteran's service-
connected disabilities (bilateral hearing loss 
and depression), without consideration of his 
non-service-connected disabilities, render him 
unable to secure or follow a substantially 
gainful occupation.  The rationale for any 
opinion must be provided.

4.  Schedule a VA examination to determine the 
current nature and severity of the Veteran's 
depression.  The claims file must be reviewed 
and that review should be noted in the 
examination report.  The examiner should 
specifically provide a full multi-axial 
diagnosis pursuant to DSM-IV, to include a GAF 
score.  The examiner should indicate whether 
the Veteran's symptoms are mild and transient 
and/or whether they are controlled with 
medication.  The examiner should provide a 
complete rationale for all conclusions reached 
and should discuss those findings in relation 
to the pertinent evidence of record, including 
the Veteran's July 2008 VA examination.  All 
signs and symptoms of the Veteran's depression 
should be reported in detail.  The examiner 
should also distinguish which symptoms are due 
solely to the Veteran's service-connected 
depression versus symptoms attributable to any 
nonservice-connected psychiatric disorders.  
If such a distinction is not possible, the 
examiner should so state.  The rationale for 
the opinion should be provided.  The examiner 
should also describe the impact of the 
Veteran's depression on his occupational and 
social functioning.  Finally, the examiner 
should opine as to whether the Veteran's 
service-connected depression (and hearing 
loss) has a marked interference with his 
employability.  The examiner must evaluate and 
discuss the effect of all of the Veteran's 
service-connected disabilities on his 
employability.  The examiner should opine as 
to whether it is at least as likely as not (50 
percent or more probability) that the 
Veteran's service-connected disabilities 
(bilateral hearing loss and depression), 
without consideration of his non-service-
connected disabilities, render him unable to 
secure or follow a substantially gainful 
occupation.  The rationale for any opinion 
must be provided.

5.  Then, readjudicate the claims, including 
whether referral of the TDIU claim to the 
appropriate department officials under 
38 C.F.R. § 4.16(b) for extraschedular 
consideration is warranted.  If any decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case and allow 
the applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

